[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This court issued a memorandum of decision dated November 28, 1997, which entered judgment in favor of the plaintiffs, Joseph Malizia and Karen Malizia, against the defendants, Philip Marini, Jr. and Silvano Taccone, d/b/a P  S Paving, for $5,200, in accordance with the report of attorney trial referee R. A. Skovgaard. Judgment was based on a violation of General Statutes § 42-110 (b), the Connecticut Unfair Trade Practices Act (CUTPA), by the defendants.
The referee also recommended that a hearing be scheduled to determine the amount of attorney's fees to which the plaintiffs were entitled by virtue of General Statutes § 42-110g (d). This court held a hearing on this subject at which time the plaintiffs sought attorney's fees in the amount of $9,252, subsequently amended to $10,219 to reflect additional work performed after the hearing held on December 17, 1997. The court awards $5,000 in attorney's fees as a reasonable amount for the work performed.
The plaintiffs have also moved (#137) for interest based on an offer of judgment submitted in accordance with General Statutes § 52-192a; see also Practice Book § 350, now Practice Book (1998 Rev.) § 17-18. This offer was for $6,000 and was filed on September 16, 1996, which was within eighteen months of the filing of the complaint on May 22, 1996. Since the amount of the judgment is $10,200, including attorney's fees, offer of judgment interest is due the plaintiff from May 22, 1996, to the date of this judgment, at the rate of 12% per year. This amounts to interest of $2,424.52. Thus, judgment enters CT Page 5813 against the defendants for a total of $12,624.52.
Costs are to be taxed in favor of the plaintiffs by the office of the chief clerk in accordance with General Statutes § 52-257 and Practice Book § 412; now Practice Book (1998 Rev.) § 18-5.
So Ordered.
Dated at Stamford, Connecticut, this 4th day of May, 1998.
William B. Lewis, Judge